DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a DIV of 15/845,063 12/18/2017 PAT 11179841.
Claim Objections
Claims 5, 11 are objected to because of the following informalities: claim 1, line 5, change “the housing” to --the battery pack housing--; claim 11, line 3, change “a first portion” to --the first portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazell et al. (US 2005/0058890 A1).
In regard to claim 1, Brazell et al. discloses an electrical combination comprising:
an electrical device 32 including a device housing 34 providing a device support portion 66, and a circuit (not shown, inside 34) supported by the device housing 34; and
a battery pack 20 including a battery pack housing 44 providing a pack support portion 64 for engagement with the device support portion 66, a battery cell 54 supported by the battery pack housing 44, power being transferrable between the battery cell 54 and the circuit when the battery pack 20 is connected to the device 32;
the pack support portion (see illustrated drawing below) including a body (see illustrated drawing below) and a rail 64 extending along an axis 71, the rail and the body defining a space therebetween, the space having a first dimension (see illustrated drawing below) proximate a first axial location (see illustrated drawing below), a second dimension (see illustrated drawing below) at a second axial location (see illustrated drawing below), and a third dimension (see illustrated drawing below)  at a third axial location (see illustrated drawing below), the first dimension, the second dimension, and the third dimension being different, and the device support portion 66 including a first portion positionable in the space at the first axial location, a second portion positionable in the space at the second location, and a third portion positionable in the space at the third location (see lines 3, 4 of para. 0039]).

In regard to claim 2, Brazell et al. discloses the first axial location is proximate an insertion opening (see illustrated drawing below) at one axial end, the first dimension being larger than the second dimension and the third dimension.

In regard to claim 3, Brazell et al. discloses the third axial location is proximate an opposite axial end, the third dimension being smaller than the second dimension.

In regard to claim 4, Brazell et al. discloses the body has a body surface (see illustrated drawing below) extending along and substantially parallel to the axis 71, and wherein the rail 64 has a stepped rail surface (see illustrated drawing below) extending along the axis, the space being defined between the body surface and the rail surface.

In regard to claim 8, Brazell et al. discloses the rail 64 has a lateral dimension transverse to the axis 71 and to the space, the rail having a first lateral dimension (same as the first dimension) proximate the first axial location, a second lateral dimension (same as the second dimension) proximate the second axial location, and a third lateral dimension (same as the second dimension) proximate the third axial location, the first lateral dimension, the second lateral dimension, and the third lateral dimension being different.

In regard to claim 9, Brazell et al. discloses the electrical device 32 further includes a device terminal 70, and wherein the battery pack 20 further includes a pack terminal68  electrically connectable to facilitate transfer of power between the electrical device 32 and the battery pack 20.

In regard to claim 10, Brazell et al. discloses the pack support portion includes the body and the rail defining the space therebetween, and wherein the device support portion 66 includes an axially-extending device rail providing the first portion, the second portion, and the third portion (see lines 3, 4 of para. 0039]).

In regard to claim 20, Brazell et al. discloses an electrical device 32 comprising:
a device housing 34 providing a device support portion 66, and a circuit (inside 34) supported by the device housing 34; and
the device support portion 66 including a body and a rail 64 extending along an axis, the rail and the body (see illustrated drawing below) defining a space therebetween, the space having a first dimension (see illustrated drawing below) proximate a first axial location (see illustrated drawing below), a second dimension (see illustrated drawing below) proximate a second axial location (see illustrated drawing below), and a third dimension (see illustrated drawing below) proximate a third axial location (see illustrated drawing below), the first dimension, the second dimension, and the third dimension being different, wherein the first axial location is proximate an insertion opening (see illustrated drawing below) at one axial end, the first dimension being larger than the second dimension and the third dimension.


[AltContent: textbox (insertion opening)]
[AltContent: arrow][AltContent: textbox (1st axial location)]
[AltContent: arrow][AltContent: textbox (2nd axial location)]
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd dimension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: textbox (1st dimension)][AltContent: textbox (body)][AltContent: connector]
    PNG
    media_image1.png
    419
    727
    media_image1.png
    Greyscale

[AltContent: textbox (pack support portion)][AltContent: textbox (stepped rail surface)]
[AltContent: textbox (3rd axial location)]





[AltContent: textbox (body surface)]
[AltContent: arrow]
    PNG
    media_image2.png
    286
    609
    media_image2.png
    Greyscale


Claim(s) 1, 2, 4-10, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 7,7701,172).
In regard to claim 1, Watson et al. discloses an electrical combination comprising:
an electrical device 50 including a device housing 10 providing a device support portion 12, and a circuit 1 (inside 10) supported by the device housing 10; and
a battery pack 45 including a battery pack housing (see fig. 4) providing a pack support portion 46 for engagement with the device support portion 12, a battery cell (inside 45) supported by the battery pack housing, power being transferrable between the battery cell and the circuit 1 when the battery pack 45 is connected to the device 50;
the pack support portion 46 including a body (see illustrated drawing below) and a rail (see illustrated drawing below) extending along an axis, the rail and the body defining a space therebetween, the space having a first dimension (see illustrated drawing below) proximate a first axial location (see illustrated drawing below), a second dimension (see illustrated drawing below) at a second axial location (see illustrated drawing below), and a third dimension (see illustrated drawing below)  at a third axial location (see illustrated drawing below), the first dimension, the second dimension, and the third dimension being different, and the device support portion 66 including a first portion positionable in the space at the first axial location, a second portion positionable in the space at the second location, and a third portion positionable in the space at the third location (see fig. 4, col. 4, lines 53-65).

In regard to claim 2, Watson et al. discloses the first axial location is proximate an insertion opening (see illustrated drawing below) at one axial end, the first dimension being larger than the second dimension and the third dimension.

In regard to claim 4, Watson et al. discloses the body has a body surface (see illustrated drawing below) extending along and substantially parallel to the axis, and wherein the rail has a stepped rail surface (see illustrated drawing below) extending along the axis, the space being defined between the body surface and the rail surface.

In regard to claim 5, Watson et al. discloses the rail surface has a first rail surface portion (see illustrated drawing below) proximate the first axial location, a second rail surface (see illustrated drawing below) portion proximate the second axial location, and a third rail surface portion (see illustrated drawing below) proximate the third axial location.

In regard to claim 6, Watson et al. discloses the first rail surface portion, the second rail surface portion and the third rail surface portion are substantially parallel to the axis.

In regard to claim 7, Watson et al. discloses the rail surface has a first angled portion (see illustrated drawing below) connecting the first rail surface portion to the second rail surface portion and a second angled portion connecting the second rail surface portion to the third rail surface portion.

In regard to claim 8, Watson et al. discloses the rail has a lateral dimension transverse to the axis and to the space, the rail having a first lateral dimension (same as the first dimension) proximate the first axial location, a second lateral dimension (same as the second dimension) proximate the second axial location, and a third lateral dimension (same as the second dimension) proximate the third axial location, the first lateral dimension, the second lateral dimension, and the third lateral dimension being different.

In regard to claim 9, Watson et al. discloses the electrical device 50 further includes a device terminal 4, and wherein the battery pack 45 further includes a pack terminal 47  electrically connectable to facilitate transfer of power between the electrical device 50 and the battery pack 45.

In regard to claim 10, Watson et al. discloses the pack support portion 46 includes the body and the rail defining the space therebetween, and wherein the device support portion 12 includes an axially-extending device rail providing the first portion, the second portion, and the third portion (see fig. 4, col. 4, lines 53-65).

In regard to claim 13, Watson et al. discloses an electrical combination comprising:
an electrical device 50 including a device housing 10 providing a device support portion 12, and a circuit 1 (inside 10) supported by the device housing 10; and
a battery pack 45 including a battery pack housing (see fig. 4) providing a pack support portion 46 for engagement with the device support portion 12, a battery cell (inside 45) supported by the housing, power being transferrable between the battery cell and the circuit 1 when the battery pack 45 is connected to the device 50;
the device support portion 12 including a body (see illustrated drawing below) and a rail (see illustrated drawing below) protruding from the body along an axis, the rail having a stepped rail surface extending along the axis, the stepped rail surface having a first rail surface portion (see illustrated drawing below) proximate a first axial location (see illustrated drawing below), a second rail surface portion (see illustrated drawing below) proximate a second axial location (see illustrated drawing below), and a third rail surface portion (see illustrated drawing below) proximate a third axial location (see illustrated drawing below), and the other of the device support portion and the pack support portion including a first portion positionable proximate the first axial location, a second portion positionable proximate the second axial location, and a third portion positionable proximate the third axial location (see fig. 4, col. 4, lines 53-65).

In regard to claim 14, Watson et al. discloses the rail and the body define a space therebetween, the space having a first dimension proximate the first axial location, a second dimension at the second axial location, and a third dimension at a third axial location, the first dimension, the second dimension, and the third dimension being different.

In regard to claim 15, Watson et al. discloses the first axial location is proximate an insertion opening at one axial end, the first dimension being larger than the second dimension and the third dimension.

In regard to claim 17, Watson et al. discloses the stepped rail surface has a first angled portion (see illustrated drawing below) connecting the first rail surface portion to the second rail surface portion, and a second angled portion connecting the second rail surface portion to the third rail surface portion.

In regard to claim 18, Watson et al. discloses the rail has a lateral dimension transverse to the axis and to the space, the rail having a first lateral dimension (same as the first dimension) proximate the first axial location, a second lateral dimension (same as the second dimension) proximate the second axial location, and a third lateral dimension (same as the second dimension) proximate the third axial location, the first lateral dimension, the second lateral dimension, and the third lateral dimension being different.

In regard to claim 19, Watson et al. discloses the electrical device 50 further includes a device terminal 4, and wherein the battery pack 45 further includes a pack terminal 47 electrically connectable to facilitate transfer of power between the electrical device 50 and the battery pack 45.

In regard to claim 20, Watson et al. discloses an electrical device 50 comprising:
a device housing 10 providing a device support portion 12, and a circuit 1 (inside 10) supported by the device housing 10; and
the device support portion 12 including a body (see illustrated drawing below) and a rail (see illustrated drawing below) extending along an axis (see illustrated drawing below), the rail and the body (see illustrated drawing below) defining a space therebetween, the space having a first dimension (see illustrated drawing below) proximate a first axial location (see illustrated drawing below), a second dimension (see illustrated drawing below) proximate a second axial location (see illustrated drawing below), and a third dimension (see illustrated drawing below) proximate a third axial location (see illustrated drawing below), the first dimension, the second dimension, and the third dimension being different, wherein the first axial location is proximate an insertion opening (see illustrated drawing below) at one axial end, the first dimension being larger than the second dimension and the third dimension.
[AltContent: textbox (axis)][AltContent: connector][AltContent: arrow][AltContent: textbox (angled portion)][AltContent: connector][AltContent: textbox (3rd rail surface portion)][AltContent: connector][AltContent: textbox (2nd rail surface portion)][AltContent: connector][AltContent: textbox (1st rail surface portion)][AltContent: connector][AltContent: textbox (insert opening)][AltContent: arrow][AltContent: textbox (2nd axial location)][AltContent: connector][AltContent: textbox (3rd axial location)][AltContent: connector][AltContent: textbox (3rd dimension)][AltContent: arrow][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st axial location)][AltContent: connector][AltContent: textbox (1st dimension)][AltContent: arrow][AltContent: textbox (rail)][AltContent: connector][AltContent: arrow][AltContent: textbox (body)][AltContent: arrow]
    PNG
    media_image3.png
    645
    644
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 11, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
9/22/2022

/THO D TA/Primary Examiner, Art Unit 2831